AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON APRIL 30, 2010 Registration No. 333-74295; 811-09253 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO. 157 [x] And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] AMENDMENT NO. 158 [x] WELLS FARGO FUNDS TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) SAN FRANCISCO, CA 94105 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES, INCLUDING ZIP CODE) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (800) 222-8222 C. DAVID MESSMAN WELLS FARGO FUNDS MANAGEMENT, LLC , 12TH FLOOR SAN FRANCISCO, CA 94105 (NAME AND ADDRESS OF AGENT FOR SERVICE) WITH A COPY TO: MARCO E. ADELFIO, ESQ. GOODWIN PROCTER LLP , N.W. WASHINGTON, D.C. 20001 It is proposed that this filing will become effective (check appropriate box): [] Immediately upon filing pursuant to Rule 485(b), or [x] on May 31, 2010, pursuant to Rule 485(b) [] 60 days after filing pursuant to Rule 485(a)(1), or [] on [date], pursuant to Rule 485(a)(1) [] 75 days after filing pursuant to Rule 485(a)(2), or [] on [date], pursuant to Rule 485(a)(2) If appropriate, check the following box: [x] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: The sole purpose of this filing is to delay the effectiveness of the Trust's Post-Effective Amendment No. 146 to the Registration Statement until May 31, 2010. Parts A, B, and C of the Registrant's Post-Effective Amendment No. 146 under the Securities Act of 1933 and Amendment No. 147 under the Investment Company Act of 1940, filed January 20, 2010, are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized in the City of San Francisco, State of California on the 30th day of April, 2010. WELLS FARGO FUNDS TRUST By: /s/ Carol J. Lorts Carol J. Lorts Assistant Secretary Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 157 to its Registration Statement on Form N-1A has been signed below by the following persons in the capacities and on the date indicated: SIGNATURE TITLE DATE * Trustee Peter G. Gordon * Trustee Isaiah Harris, Jr. * Trustee Judith M. Johnson * Trustee David F. Larcker * Trustee Olivia S. Mitchell * Trustee Timothy J. Penny * Trustee Donald C. Willeke * President (Principal Executive Officer) Karla M. Rabusch * Treasurer 4/30/10 (Principal Financial Officer) Kasey Phillips * By: /s/ Carol J. Lorts Carol J. Lorts As Attorney-in-Fact April 30, 2010
